DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 6 the phrase “a position in the second direction of the center of the via electrode portion of the first resonator is positioned closer to the third side surface than a position in the second direction of a center of the first strip line of the resonator is.” is confusing and the ending of the claim with the term “is” appears to be an unfinished expression.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Hoeft et al. (US 2010/0265015 cited by applicant).
	Regarding Claim 1, Hoeft (e.g. Figs. 13a and 13b) teaches a filter including: a plurality of resonators (e.g. see [0155]) in a dielectric substrate (3); the resonators include a via electrode portion (8b) and a strip conductor/line (7) connected to one end of the via; a plurality of shielding conductors (4, 5, 6) surround the via electrodes and strip conductors ; the strip conductors face a first shielding conductor (5); a position of the via electrode portion of a first resonator (the left via 8b) among the plurality of resonators and a position of the via electrode portion of a second resonator (the middle via 8b) adjacent to the first resonator are offset from each other 15in a first direction being a longitudinal direction of the first strip line (i.e. see Fig. 13b, the middle 8b is closer to the wall 6 (the top of Fig. 13b) than is the left via 8b).
.

Claim 9 is rejected under 35 U.S.C. 102a1 as being clearly anticipated by Jeong et al. (KR101407727 cited by applicant).
Jeong (e.g. Figs. 1-6) teaches a filter including: a plurality of resonators (40, 60) in a dielectric substrate (20); the resonators include inductor/capacitor (LC) resonators of a via electrode portion (60) and a strip conductor/line (40) connected to one end of the via; a plurality of shielding conductors (30, 10, 50) surround the via electrodes and strip conductors; the strip conductors face a first shielding conductor (10); a slit is formed in the second shielding conductor (30) positioned between the via electrodes of the left/first and middle/second resonators (see 3rd page of translation provided by applicant and e.g. see Fig. 4 the slots in 30 between the vias).

Allowable Subject Matter
Claims 2-5, 7-8, 10, and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843